UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 15-2168


JOHN M. DICKSON, JR.,

               Plaintiff - Appellant,

          v.

FEDERAL BUREAU OF INVESTIGATION NEWPORT NEWS FIELD OFFICE,
JOHN/JANE DOE(S) SUPERVISOR TECHNICAL AGENT(S), Acting as a
person(s) and member(s) of a criminal enterprise Under
Racketeer Influenced and Corrupt Organizations Act (RICO);
FEDERAL BUREAU OF INVESTIGATION NEWPORT NEWS FIELD OFFICE,
JOHN/JANE DOE(S) TECHNICAL AGENT(S), Acting as a person(s)
and member(s) of a criminal enterprise Under Racketeer
Influenced and Corrupt Organizations Act (RICO); FEDERAL
BUREAU OF INVESTIGATION NEWPORT NEWS FIELD OFFICE, JOHN/JANE
DOE(S) SUPERVISOR FIELD AGENT(S), Acting as a person(s) and
member(s)   of   a   criminal  enterprise  Under    Racketeer
Influenced and Corrupt Organizations Act (RICO); FEDERAL
BUREAU OF INVESTIGATION NEWPORT NEWS FIELD OFFICE, JOHN/JANE
DOE(S) FIELD AGENT(S), Acting as a person(s) and member(s)
of a criminal enterprise Under Racketeer Influenced and
Corrupt   Organizations   Act  (RICO);  FEDERAL   BUREAU   OF
INVESTIGATION NEWPORT NEWS FIELD OFFICE, JOHN/JANE DOE(S)
TECHNICAL AGENT(S), Acting as a person(s) and member(s) of a
criminal enterprise Under Racketeer Influenced and Corrupt
Organizations Act (RICO); UNITED STATES MARSHALS SERVICE,
JOHN DOE(S), Acting as a person(s) and member(s) of a
criminal enterprise Under Racketeer Influenced and Corrupt
Organizations Act (RICO); CITY OF HAMPTON VIRGINIA, Acting
as a person(s) and member(s) of a criminal enterprise Under
Racketeer Influenced and Corrupt Organizations Act (RICO);
CITY OF HAMPTON VIRGINIA POLICE DEPARTMENT, Acting as a
person(s) and member(s) of a criminal enterprise Under
Racketeer Influenced and Corrupt Organizations Act (RICO);
FORMER CITY OF HAMPTON POLICE CHIEF CHARLES JORDAN, Acting
as a person(s) and member(s) of a criminal enterprise Under
Racketeer Influenced and Corrupt Organizations Act (RICO);
CITY OF HAMPTON POLICE OFFICERS JOHN/JANE DOE(S), Acting as
a person(s) and member(s) of a criminal enterprise Under
Racketeer Influenced and Corrupt Organizations Act (RICO);
CITY OF HAMPTON FIRE DEPARTMENT FIRE CHIEF JAMES A. GRAY,
JR., Acting as a person(s) and member(s) of a criminal
enterprise    Under   Racketeer    Influenced   and   Corrupt
Organizations Act (RICO); CITY OF HAMPTON FIREMAN JOHN/JANE
DOE(S), Acting as a person(s) and member(s) of a criminal
enterprise    Under   Racketeer    Influenced   and   Corrupt
Organizations Act (RICO); CITY OF NEWPORT NEWS VIRGINIA,
Acting as a person(s) and member(s) of a criminal enterprise
Under Racketeer Influenced and Corrupt Organizations Act
(RICO); CITY OF NEWPORT NEWS VIRGINIA POLICE DEPARTMENT,
Acting as a person(s) and member(s) of a criminal enterprise
Under Racketeer Influenced and Corrupt Organizations Act
(RICO); FORMER CITY OF NEWPORT NEWS POLICE CHIEF JAMES D.
FOX, Acting as a person(s) and member(s) of a criminal
enterprise    Under   Racketeer    Influenced   and   Corrupt
Organizations Act (RICO); CITY OF NEWPORT NEWS POLICE
OFFICERS JOHN/JANE DOE(S), Acting as a person(s) and
member(s)   of   a  criminal    enterprise   Under  Racketeer
Influenced and Corrupt Organizations Act (RICO); PUBLIC
DEFENDER OF THE CITY OF HAMPTON CHRISTINA O’BRIEN, Acting as
a person(s) and member(s) of a criminal enterprise Under
Racketeer Influenced and Corrupt Organizations Act (RICO);
ATTORNEY ROBERT G. SAUNDERS, Acting as a person(s) and
member(s)   of   a  criminal    enterprise   Under  Racketeer
Influenced and Corrupt Organizations Act (RICO); ATTORNEY
MICHAEL A. HYMAN, Acting as a person(s) and member(s) of a
criminal enterprise Under Racketeer Influenced and Corrupt
Organizations Act (RICO); ATTORNEY ELIZABETH VINSON, PLC,
Acting as a person(s) and member(s) of a criminal enterprise
Under Racketeer Influenced and Corrupt Organizations Act
(RICO); DOCTOR RICHARD G. GRIFFIN, Acting as a person(s) and
member(s)   of   a  criminal    enterprise   Under  Racketeer
Influenced and Corrupt Organizations Act (RICO); DOCTOR
SAYEED ASHAN, Acting as a person(s) and member(s) of a
criminal enterprise Under Racketeer Influenced and Corrupt
Organizations Act (RICO); DOCTOR HASMUKH VYAS, Acting as a
person(s) and member(s) of a criminal enterprise Under
Racketeer Influenced and Corrupt Organizations Act (RICO);
DOCTOR MICHAEL L. KOHN, Acting as a person(s) and member(s)
of a criminal enterprise Under Racketeer Influenced and
Corrupt Organizations Act (RICO); DIANE SAWYER OF THE
AMERICAN BROADCASTING COMPANY, Acting as a person(s) and
member(s)   of   a  criminal    enterprise   Under  Racketeer
Influenced and Corrupt Organizations Act (RICO); ROBIN
ROBERTS OF THE AMERICAN BROADCASTING COMPANY, Acting as a

                                2
person(s) and member(s) of a criminal enterprise Under
Racketeer Influenced and Corrupt Organizations Act (RICO);
JACOB PAUL TAPPER OF CNN WASHINGTON D.C. STUDIOS, Acting as
a person(s) and member(s) of a criminal enterprise Under
Racketeer Influenced and Corrupt Organizations Act (RICO);
NEW YORK POLICE DEPARTMENT MIDTOWN NORTH PRECINCT, Acting as
a person(s) and member(s) of a criminal enterprise Under
Racketeer Influenced and Corrupt Organizations Act (RICO);
TECHNICAL POLICE OFFICERS JOHN/JANE DOE(S) NEW YORK POLICE
DEPARTMENT, Acting as a person(s) and member(s) of a
criminal enterprise Under Racketeer Influenced and Corrupt
Organizations Act (RICO); SOCIAL WORKER, MR. MICHAEL
FRAZIER, Acting as a person(s) and member(s) of a criminal
enterprise   Under    Racketeer   Influenced   and    Corrupt
Organizations Act (RICO); MS. NAJEAH EASMELL, Acting as a
person(s) and member(s) of a criminal enterprise Under
Racketeer Influenced and Corrupt Organizations Act (RICO),

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Arenda L. Wright Allen,
District Judge. (4:15-cv-00092-AWA-DEM)


Submitted:   December 15, 2015             Decided:    December 17, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John M. Dickson, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                    3
PER CURIAM:

      John M. Dickson, Jr., appeals the district court’s order

dismissing     his    civil     complaint     pursuant       to     28    U.S.C.

§ 1915(e)(2)(B) (2012) for failure to state a claim upon which

relief may be granted.        We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.        Dickson v. Fed. Bureau of Investigation,

No.   4:15-cv-00092-AWA-DEM      (E.D.      Va.   filed     Sept.   10,     2015;

entered Sept. 11, 2015).        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before   this    court   and   argument      would   not    aid   the

decisional process.

                                                                         AFFIRMED




                                      4